Citation Nr: 0933915	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to an extension of the delimiting date of August 
30, 2002, for educational assistance benefits under Chapter 
35, Title 38, United States Code.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp 2008).


FINDINGS OF FACT

1.  The appellant's delimiting date for use of Chapter 35 
Dependent's Educational Assistance benefits was August 30, 
2002.

2.  The appellant attained the age of 31 years in August 
2006.  

3.  The current claim for an extension of Chapter 35 benefits 
was received in September 2007.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date of 
August 30, 2002, for educational assistance benefits pursuant 
to Chapter 35, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 21.3040, 21.3041, 21.3043, 21.3300 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz.  Although the Court said in Wensch that VCAA did 
not apply in such cases, it may be more accurate to say that 
VCAA applied, but that its notice and duty to assist 
requirements had been satisfied. When it is clear that there 
is no additional evidentiary development to be accomplished, 
there is no point in remanding the case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought).  
As such, no further action is required pursuant to the VCAA.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  The record reflects that the appellant 
is the Veteran's child, and that the Veteran was in receipt 
of a permanent and total disability rating.  Basic 
eligibility for Chapter 35 benefits was established for the 
appellant by the RO and she has utilized some of these 
benefits.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 
21.3021(a)(1)(i).  Therefore, the appellant met the basic 
eligibility requirements for educational assistance benefits 
under Chapter 35.  The period of eligibility for a child of 
the veteran generally extends from the child's eighteenth 
birthday and ends on the child's twenty-sixth birthday.  38 
U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  During that eight 
year period (ninety-six months), the child is entitled to 
educational assistance not to exceed 45 months, or the 
equivalent thereof in part-time training.  38 U.S.C.A. § 
3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).  

In this case, the appellant was born in August 1975.  She 
attained the age of 18 years in August 1993.  Her beginning 
date of eligibility was her 18th birthday.  She attained the 
age of 26 years in August 2001.  Her original delimiting date 
was August 2001, on her 26th birthday.  Unfortunately, the 
appellant had medical issues which caused an interruption in 
her use of Chapter 35 benefits.  The RO granted an extension 
of her original delimiting date due to medical problems.  The 
adjusted delimiting date was August 30, 2002.  

In September 2007, the appellant's current claim for an 
extension of the August 30, 2002 delimiting date was 
received.  Again, she cited to medical problems necessitating 
the extension.  The appellant attained the age of 31 years in 
August 2006.  

In certain situations, the delimiting date may be modified or 
extended beyond a child's 26th birthday, but generally not 
past his/her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 
21.3040(d), 21.3041(g).  The exception to this limit is the 
narrow circumstances presented in 38 C.F.R. § 21.3041(g) 
which allows for an eligible person who turns 31 in the 
middle of an academic quarter or semester to finish the 
remainder of that quarter or semester before the termination 
of the benefit.  Also, under this provision, the ending date 
may be extended if the eligible person's program of education 
has been suspended due to conditions determined to be beyond 
the eligible person's control as listed at 38 C.F.R. § 
21.3043.  If it is found that a suspension of a program of 
education was in fact due to conditions beyond the eligible 
person's control, then the ending date may be extended for 
the length of the period of suspension, but not beyond the 
eligible person's 31st birthday.  38 C.F.R. § 21.3041(g).  
This provision applies in situations where a claimant is 
already in receipt of Chapter 35 educational assistance 
benefits and is pursuing her education, but has had to stop 
her education because of certain events beyond her control.  
An extension is also available if an eligible child is 
ordered to active duty or involuntarily ordered to full-time 
National Guard duty during her period of eligibility. 38 
C.F.R. § 21.3041(h).  Further, special restorative training 
may also be authorized under 38 C.F.R. § 21.3300.

In this case, the appellant was apparently was prevented from 
continuing her educational pursuits due to medical issues, 
which would come under the exceptions outlined in 38 C.F.R. § 
21.3043.  However, as noted, that provision only allows for 
extensions up to the eligible person's 31st birthday.  The 
appellant in this case attained 31 years of age in August 
2006.  Therefore, she is beyond the age limitation.  The 
appellant does not meet any of the other exceptions outlined 
in 38 C.F.R. § 21.3041(g-h) nor does she maintain that 
special restorative training is necessary.  Thus, the 
appellant does not meet statutory criteria for an extension.  
She consequently lacks entitlement, under the law, to further 
educational assistance benefits pursuant to Chapter 35 
benefits.  While the Board acknowledges and sympathizes with 
the appellant's arguments and concerns, the law prevents a 
favorable outcome.  Unfortunately, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
Chapter 35 educational assistance benefits are clear and 
specific, and the Board is bound by these criteria.  See 38 
U.S.C.A. § 7104.  Therefore, the Board concludes that the 
appellant cannot receive educational assistance benefits 
under Chapter 35 as a matter of law. 




ORDER

Entitlement to an extension of the delimiting date of August 
30, 2002 for educational assistance benefits under Chapter 
35, Title 38, United States Code is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


